                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

Charles R. Turner,

           Plaintiff,

      v.                               Case No. 2:19-cv-900

Commissioner of
Social Security,

           Defendant.

                               ORDER
      Plaintiff Charles R. Turner brings this action under 42 U.S.C.
§ 405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying his applications for a
period of disability and disability insurance benefits.       On April
12, 2018, the administrative law judge (“ALJ”) held a hearing at
which plaintiff appeared and was represented by counsel.       In his
decision of August 27, 2018, the ALJ found that plaintiff had
severe impairments consisting of: chronic obstructive pulmonary
disease; lumbar, thoracic, and cervical degenerative disc disease;
left shoulder degenerative joint disease, obesity; and remote
history of gunshot wound.   R. 18.   The ALJ found that plaintiff had
the residual functional capacity (“RFC”) to perform light work with
additional restrictions on climbing, stooping, kneeling, crouching
and crawling, overhead reaching with the left arm, and exposure to
extreme heat and cold, excessive humidity, and pulmonary irritants.
R. 21. After considering the testimony of Vocational Expert (“VE”)
Eric Pruitt, the ALJ found that plaintiff was capable of performing
his past relevant work as an “Inspector and Hand Packager” as that
job is generally performed, and that he was not disabled.      R. 26-
28.
     This matter is before the court on plaintiff’s November 19,
2019, objections to the November 5, 2019, report and recommendation
of the magistrate judge recommending that the decision of the
Commissioner be affirmed.        The Commissioner has responded to the
objections.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to     which    objection       is   made.”    28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).               Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”               28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”            Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).     “The findings of the Commissioner are not
subject to reversal merely because there exists in the record
substantial   evidence     to     support     a    different    conclusion.”
McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir.
2006)(quotation marks and citation omitted). However, “‘a decision
of the Commissioner will not be upheld where the [Commissioner]
fails to follow its own regulations and where that error prejudices


                                     2
a claimant on the merits or deprives the claimant of a substantial
right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Plaintiff’s Objections
A. Record Evidence
     Plaintiff’s objections concern the ALJ’s determination that
plaintiff could perform his past work as a packager of plastic
bottles, as that job is generally performed.    The record reveals
that in an undated work history form (R. 365), plaintiff described
this job as packing plastic bottles at very fast pace, stacking
them up on skids, pulling them with a hand cart, inspecting them
for flaws, and doing inventory.      He indicated that this job
involved walking, standing, stooping, crouching, handling, reaching
and handling small objects twelve hours per day, kneeling eight
hours per day, and sitting one-half hour per day. The job involved
stacking full large boxes five feet high, twenty per skid, carrying
each box ten feet, then pulling the full skids fifty feet or more
for twelve hours.    Plaintiff checked a box indicating that the
heaviest weight lifted was twenty pounds, but then checked another
box indicating that he frequently lifted twenty-five pounds.    At
the evidentiary hearing, plaintiff testified that his job involved
“manufacturing plastic bottles,” including constantly picking the
bottles from the conveyer and inspecting them, packing them, moving
the boxes, pushing the skids into another room and stacking them.
He testified that he had to lift forty to fifty pounds.   R. 136.
     The VE testified that plaintiff’s plastic bottle job fell
within the classification of “Inspector and Hand Packager (plastic


                                 3
prod.),” Dictionary of Occupational Titles (“DOT”) Code 559.687-
074, described as:
       Inspects molded plastic products, such as bottle caps or
       tips, for defects, and packs inspected products into
       shipping cartons: visually examines molded products for
       defects, such as scratches, discoloration, and flash, and
       discards defective products. Packs inspected product in
       cartons according to customer specifications, and carries
       cartons to storage area.     May attach metal bands to
       bottle tops prior to packing to form necks for bottles
       and measure necks to ensure specified length, using
       gauge.

Inspector    and   Hand   Packager   (plastic   prod.),   Dictionary   of
Occupational Titles, https://occupationalinfo.org.          This job is
classified as unskilled work in the light strength range.        R. 145.
Based on plaintiff’s testimony, the VE concluded that plaintiff’s
past job was actually performed at the medium strength level.          R.
145.   After considering the hypothetical restrictions posed by the
ALJ, the VE concluded that plaintiff could perform the job of
Inspector and Hand Packager as it is customarily performed, but not
as he previously performed it.           R. 146.    During his cross-
examination of the VE, plaintiff’s counsel did not question the VE
concerning his opinion that plaintiff’s prior job fell within the
DOT classification of Inspector and Hand Packager, nor did he argue
to the ALJ that this classification was incorrect.        Counsel’s only
objection was that he did not believe that the Hand Packager job
was performed at a level of substantially gainful employment.          R.
150.
       In a letter to the ALJ dated August 23, 2018, counsel argued
that because plaintiff’s past packager job entailed additional
duties not falling in the DOT category of Inspector and Hand
Packager, the VE erroneously classified plaintiff’s prior job as


                                     4
being in that category, and the VE’s testimony was not consistent
with the DOT.      For the first time in his statement of specific
errors filed in this court, plaintiff argued that his job more
appropriately fell within the category of “Packager, Hand (any
industry),” DOT Code 920.587.018, classified as medium strength
work.     That catch-all job classification lists duties found in a
diverse range of job settings, from bakery work to aircraft
manufacturing, including many duties not previously performed by
plaintiff:
        Packages materials and products manually, performing any
        combination of following duties: Cleans packaging
        containers. Lines and pads crates and assembles cartons.
        Obtains and sorts product.    Wraps protective material
        around product. Starts, stops, and regulates speed of
        conveyor. Inserts or pours product into container or
        fills containers from spout or chute. Weighs containers
        and adjusts quantity. Nails, glues, or closes and seals
        containers.    Labels containers, container tags, or
        products. Sorts bundles or filled containers. Packs
        special arrangements or selections of product. Inspects
        materials, products, and containers at each step of
        packaging process. Records information, such as weight,
        time, and date packaged....

Packager, Hand (any industry) alternate titles: hand packager),
Dictionary of Occupational Titles, https://occupationalinfo.org.
B. Burden of Proof
        The plaintiff bears the burden of proving by a preponderance
of the evidence that he is unable to perform his past relevant
work, both as that work was actually performed and as generally
required by employers throughout the national economy.      Jones v.
Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003); Delgado v.
Comm’r of Soc. Sec., 30 F. App’x 542, 548 (6th Cir. 2002)p; SSR 82-
61, 1982 WL 31387, at *2 (1982).       In making the determination of
whether a claimant can perform past relevant work, the ALJ and the

                                   5
VE can consider the DOT.           However, they are not bound by the DOT
because the Social Security regulations do not obligate them to
rely on the DOT’s classifications.                  Wright v. Massanari, 321 F.3d
611, 616 (6th Cir. 2003).            As the Sixth Circuit noted in Lindsley
v.   Comm’r      of   Soc.   Sec.,      the       DOT’s   job   classifications        are
collective       descriptions      of    “occupations”          that     can   encompass
numerous jobs. 560 F.3d 601, 605 (6th Cir. 2009)(citing SSR 96-9p,
1996 WL 374185, at *10 n. 4 (SSA July 2, 1996)).                          Here, the VE
concluded that the plaintiff’s past packager job was comparable to
the Inspector and Hand Packager (plastic prod.) classification, but
that plaintiff could perform as that job is it is generally
performed, not as he actually performed his past job.
C. No Conflict Between the VE’s Testimony and the DOT
        The court agrees with the analysis of the magistrate judge.
The magistrate judge correctly concluded that the plaintiff failed
to demonstrate any conflict between the VE’s testimony and the DOT.
The type of conflict anticipated by SSR 00-04p, 2000 WL 1898704
(SSA Dec. 4, 2000), is not, as plaintiff argues, a difference
between the type of job the claimant performed in the past and the
job identified by the VE as one the claimant can perform in the
future,    but    rather     a   conflict         between   the   type    of   jobs,   as
determined by the VE, which the claimant is able to perform and the
DOT description of the capabilities and skills required to do those
jobs.     Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 853, n. 9, 858
(6th Cir. 2010); see also Smallwood v. Comm’r of Soc. Sec., Case
No. 2:16-cv-1166, 2018 WL 494522, at *6-7 (S.D. Ohio Jan. 22,
2018)(the level at which plaintiff performed a prior job and the
level of the job as typically performed are two separate inquiries;



                                              6
the fact that those levels are different does not constitute a
conflict under SSR 00-04p); Spivey v. Comm’r of Soc. Sec., No. 12-
CV-10207, 2014 WL 1943663, at *5 (E.D. Mich. May 9, 2014)(VE’s
testimony regarding how an individual performed a particular job in
the past does not conflict with the DOT).   The VE’s findings that
plaintiff could perform the Inspector and Hand Packager (plastic
prod.) job described in the DOT, as generally performed in the
light strength range, but not as plaintiff performed his packager
job in the past in the medium strength range, did not result in a
conflict with the DOT.
D. Classification of Past Relevant Work
     The court also agrees with the magistrate judge’s conclusion
that plaintiff has not shown that the VE incorrectly classified
plaintiff’s past relevant work as that of “Inspector and Hand
Packager (plastic prod.).”     The duties described in DOT Code
559.687-074 are consistent with the evidence concerning plaintiff’s
prior job packing plastic bottles.    The ALJ’s determination that
plaintiff could perform the Inspector and Hand Packager job, as it
is generally performed in the national economy, is supported by
substantial evidence.
E. ALJ’s Inquiry as to Conflict
     Under SSR 00-04p, 2000 WL 1898704, at *4, where there is an
apparent unresolved conflict between the testimony of the VE and
the DOT, the adjudicator must elicit a reasonable explanation for
the conflict before relying on the VE’s testimony.   The magistrate
judge alternatively found that, even assuming a conflict existed,
the ALJ fulfilled his obligation under SSR 00-04p to inquire about
any conflict between the VE’s testimony and the DOT.         The ALJ
asked the VE if his testimony was consistent with the DOT.   R. 150.

                                  7
The VE stated that it was not inconsistent.                  The VE also explained
that the DOT classification did not distinguish between overhead,
forward or lateral reaching, nor did it address how long a worker
would sit, stand or walk for any occupation in the DOT.                          R. 150.
He explained that his opinion as to whether plaintiff could perform
these aspects of the Inspector and Hand Packager job was based on
his work experience as a vocational rehabilitation counselor and
case manager.       R. 150.     The ALJ was under no duty to inquire
further of the VE.     See Lindsley, 560 F.3d at 606; Martin v. Comm’r
of Soc. Sec., 170 F. App’x 369, 374 (6th Cir. 2006).
F. ALJ’s Failure to Address Plaintiff’s Post-Hearing Arguments
     Plaintiff argues that the ALJ should have addressed the
arguments made in his letter of August 23, 2018.                      However, it was
incumbent on plaintiff’s counsel to raise any objections to the
VE’s testimony at the hearing.                 See Beinlich v. Comm’r of Soc.
Sec., 345 F. App’x 163, 168-69 (6th Cir. 2009); Baranich v.
Barnhart, 128 F. App’x 481, 489 (6th Cir. 2005).                           Plaintiff’s
counsel had the opportunity to examine the VE at the hearing
concerning    his    choice     of   the        Inspector      and     Hand      Packager
classification and whether his findings concerning plaintiff’s
abilities    conflicted    with      the       DOT,   but     he    did    not    do   so.
Plaintiff’s   failure     to    cross-examine          the    VE     at    the   hearing
constitutes a waiver of these objections to the VE’s testimony.
West v. Comm’r of Soc. Sec., No. 2:11-CV-448, 20120WL 3151209 at *6
(S.D. Ohio Aug. 2, 2012); see also Hammond v. Chater, 116 F.3d 1480
(table), 1997 WL 338719, at *3 (6th Cir. June 18, 1997)(plaintiff
waived argument objecting to jobs identified by the vocational
expert   where      plaintiff    failed         to    raise        issue   during      the


                                           8
administrative hearing). Plaintiff later argued for the first time
in his statement of errors that the VE should have applied the
generic “Packager, Hand (any industry)” classification rather than
the more specific “Inspector and Hand Packager (plastic prod.).”
This argument was never presented to the VE or the ALJ.
        The ALJ had no obligation to explicitly address plaintiff’s
post-hearing objections to the VE’s testimony. Zimmerman v. Comm’r
of Soc. Sec., No. 1:18CV1233, 2019 WL 4736267, at *9 (N.D. Ohio
Sept. 27, 2019); see also Jones v. Comm’r of Soc. Sec., No. 2:17-
CV-1062,     2019   WL   2511111,   at   *8-9   (S.D.   Ohio   June     18,
2019)(Hearings, Appeals and Litigation Law (“HALLEX”) manual does
not compel ALJ to rule on post-hearing objections to the VE
testimony); Robberts v. Comm’r of Soc. Sec., No. 2:18-CV-00541,
2019 WL 4023549, at *6-7 (S.D. Ohio Aug. 26, 2019)(ALJs have no
duty to convene a second hearing to question a VE concerning a
matter that plaintiff could have raised at the hearing).              These
holdings are consistent with the rule that the claimant always
bears the burden of proving that he cannot perform past relevant
work.    Wright-Hines v. Comm’r of Soc. Sec., 597 F.3d 392, 396 (6th
Cir. 2010).
        Plaintiff relies on Westmoreland v. Berryhill, No. 3:17-cv-
00096, 2018 WL 1522118, at *3 (S.D.Ohio Mar. 28, 2018), in which
the magistrate judge held that the ALJ should have addressed the
objections presented by plaintiff in his post-hearing memorandum,
which presented the ALJ “with a reasonable opportunity to address
them.” Even assuming arguendo that this ruling was correct in that
particular case, the opinion in Westmoreland does not reveal the
length of time between the filing of the post-hearing memorandum


                                    9
and the issuance of the ALJ’s decision.      In this case, plaintiff’s
objections were included in a letter from counsel dated Thursday,
August 23, 2018.    R. 426.   Counsel is located in Zanesville, Ohio,
and the letter was addressed to the ALJ in Columbus, Ohio.          There
is no evidence as to when the letter was mailed, nor is there any
indication on the letter as to when it was received.     August 25 and
26, 2018, fell on a weekend.      The ALJ’s decision is dated August
27, 2018. Under these circumstances, it would not be reasonable to
assume that ALJ received the letter prior to the issuance of his
decision. In this case, the ALJ had no “reasonable opportunity” to
address the matters raised in the letter.
      Plaintiff argues that it would be unreasonable to expect
counsel to be prepared to question the VE at the hearing concerning
the   alternative   DOT   classification   of   “Packager,   Hand    (any
industry)” in light of the amount of information contained in the
DOT, a lengthy manual with fine print.      However, this argument is
rebutted by the attachment to the post-hearing letter to the ALJ
showing a screen shot from an online service which allows for a
custom search of the DOT’s contents.         R. 428.    It is further
undercut by the fact that, during cross-examination of the VE
concerning the job of Assembly Machine Feeder, DOT Code 754.685-
014, relevant to another of plaintiff’s past jobs, counsel asked
the VE why he chose that job as opposed to the job of Machine
Feeder, DOT Code 699.686-010.     R. 145-148. Following that line of
questioning, the ALJ concluded that the Machine Feeder job was the
more appropriate classification.        As a result, the VE concluded
that plaintiff could not perform that medium strength level job.
R. 148-150.   The court is not persuaded that counsel could not
reasonably have been prepared to advance a similar argument in

                                   10
regard to the “Packager-Hand (any industry)” classification.       In
addition, the ALJ held the record open for two weeks to permit
counsel the opportunity to present some outstanding records.       R.
151.    This would have given counsel additional time to submit his
objections to the VE’s testimony.
       In accordance with the foregoing, plaintiff’s objections are
denied.
III. Conclusion
       For the reasons stated above, the court concludes that the ALJ
did not err in relying on the testimony of the VE.          The ALJ’s
finding that the plaintiff could perform the job of Inspector and
Hand Packager (plastic prod.), as that job is generally performed,
is supported by substantial evidence.    The court adopts the report
and recommendation (Doc. 17).    The decision of the Commissioner is
affirmed, and this action is dismissed.     The clerk is directed to
enter final judgment in this case.
       It is so ordered.


Date: January 13, 2020             s/James L. Graham
                             James L. Graham
                             United States District Judge




                                  11
